





PERSONAL AND CONFIDENTIAL


UNIT CORPORATION RESTRICTED STOCK AWARD AGREEMENT


Participant name
 
Date of grant
<Date of grant>
Number of shares of restricted stock subject to this award
 

As an employee of Unit Corporation (“Unit”) or one of its Affiliates, you have
been granted an award of shares of restricted stock under the Second Amended and
Restated Unit Corporation Stock and Incentive Compensation Plan dated May 6,
2015 (the “Plan”). This agreement sets out the terms of that award. This award
is subject to the terms and conditions that follow in this agreement.
The date of the award evidenced by this agreement (the “date of grant”) is set
forth above.
Capitalized terms used but not defined in this agreement have the meaning given
to them in the Plan.


1.Acceptance of award. This award is accepted by signing your name in the space
provided on the enclosed copy of this agreement and returning a copy to the
Secretary of Unit, 8200 South Unit Drive, Tulsa, Oklahoma 74132-5300.


2.Award. Unit hereby grants to you a restricted stock award consisting of
________ shares of restricted stock (the “Total Restricted Stock Award”),
subject to the terms and conditions of this agreement.


3.Vesting and delivery of shares. Unless previously forfeited, Unit will deliver
to you, or your designated beneficiary, or if none, to your devisees if death
occurs, shares of Unit common stock (in lieu of the shares of restricted stock)
under the following:
A.
Time Vested Shares. Forty percent of the Total Restricted Stock Award will
constitute “Time Vested Shares” and will vest in these amounts and dates:

    
(i)
33 1/3% of the Time Vested Shares will vest on March 9 <of the first year after
year of date of grant>;
(ii)
an additional 33 1/3% of the Time Vested Shares will vest on March 9 <of the
second year after year of date of grant>; and
(iii)
the remaining 33 1/3% of the Time Vested Shares will vest on March 9 <of the
third year after year of date of grant>.

Each share of Time Vested Shares represents the right to receive one share of
Unit common stock.
B.
Performance Vested Shares. The remaining 60% of the Total Restricted Stock Award
is designated as Performance Shares (the “Performance Shares”). Each Performance
Share represents the right to receive one share of Unit common stock. The actual
number of shares of common stock that may become issuable as Performance Shares
will be determined under these performance measures:

1.
TSR Performance Shares. Fifty percent of the Performance Shares will be
determined based on Unit’s Total Stockholder Return compared to the Total
Stockholder Return of the Peer Group as calculated under Schedule 1 to this
agreement; and

2.
Consolidated Cash Flow to Total Assets Shares. The remaining 50% of the
Performance Shares will be determined based on Unit’s ratio of Consolidated Cash
Flow to Total Assets compared to that of the Peer Group as calculated under
Schedule 2 of this agreement.



















                        
 
Page 1 of 12
 X__________
    Initial Page

    

--------------------------------------------------------------------------------





Any distribution of shares to you under this award (either Time Vested or
Performance Vested) is subject to and conditioned on the requirement you be
actively employed with Unit or one of its Affiliates on the date the shares
otherwise vest under this agreement.


4.
Issuance of restricted stock.

A.
Unless you are advised otherwise by Unit, your unvested shares of restricted
stock will be held in book entry form. You agree that Unit may give stop
transfer instructions to the depository to ensure compliance with this
agreement. You (i) acknowledge that your unvested shares of restricted stock
will be held in book entry form on the books of Unit's depository (or another
institution specified by Unit), and irrevocably authorize Unit to take whatever
action may be necessary or appropriate to effectuate a transfer of the record
ownership of any such shares that are unvested and forfeited, (ii) agree to
deliver to Unit, as a precondition to the issuance of any certificate or
certificates regarding unvested shares of restricted stock, one or more stock
powers, endorsed in blank, regarding those shares, and (iii) agree to take any
other action as Unit may reasonably request to accomplish the transfer or
forfeiture of any unvested shares of restricted stock forfeited under this
agreement.

B.
If the Secretary of Unit advises you that your unvested shares of restricted
stock will be represented by a certificate subject to this agreement, Unit will
issue and register on its books and records in your name a certificate (or
certificates) in the shares of restricted stock subject to this award . Each
certificate will bear a legend, substantially in the following form:

“The sale or other transfer of the Shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer as set forth in the Second Amended and
Restated Unit Corporation Stock and Incentive Compensation Plan dated May 6,
2015, and in the associated Award Agreement. A copy of this Plan and such Award
Agreement may be obtained from Unit Corporation.”
The certificate(s) will be retained by Unit (or its designee) until all
restrictions or conditions applicable to the shares have been satisfied or
lapsed.


5.Restrictions. Besides the other terms in this agreement or the Plan, the
shares of restricted stock subject to this agreement will be subject to these
restrictions:
A.
Neither (i) the shares of restricted stock, (ii) the right to vote the shares of
restricted stock, (iii) the right to receive dividends on the shares of
restricted stock, or (iv) any other rights under this agreement may be sold,
transferred, donated, exchanged, pledged, assigned, or otherwise alienated or
encumbered until (and then only to the extent of) the shares of restricted stock
are delivered to you.

B.
You will have, regarding the shares of restricted stock, all of the rights of a
holder of shares, including the right to vote the shares and to receive any cash
dividends thereon. The Committee, however, may determine that cash dividends
will be automatically reinvested in additional shares which will become shares
of restricted stock and will be subject to the same restrictions and other terms
of this award. Unless otherwise determined by the Committee, dividends payable
in shares will be treated as additional shares of restricted stock subject to
the same restrictions and other terms of this award and you will deliver a stock
power, duly endorsed in blank, relating to the additional shares of restricted
stock on payment of any the dividend.

C.
During your lifetime the shares delivered under this agreement will only be
delivered to you. Any shares of restricted stock transferred under this
agreement will continue to be subject to the terms and conditions of this
agreement, including, without limitation, this Section 5. Any transfer permitted
under this agreement will be promptly reported in writing to Unit's Secretary.



6.Affect of death or disability. Despite what is provided for in Section 5, if
your employment with Unit or one of its Affiliates terminates because of your
death or disability (the later as determined by the Committee in its sole
discretion) before you have vested in all or any shares of restricted stock ,
the vesting requirements will




















                        
 
Page 2 of 12
 X__________
    Initial Page

    

--------------------------------------------------------------------------------





be accelerated and all shares of restricted stock that have not vested will vest
100% as of the date of such death or disability at the 100% multiplier award
level.


7.Affect of other causes of termination of employment.
A.
On termination of your employment with Unit or any of its Affiliates for any
reason (except (i) due to death or disability under Section 6, (ii) because of a
Change of Control subject to Section 10, or (iii) for Time Vested Shares only,
your retirement (unless the Committee determines otherwise), you will forfeit
all shares of restricted stock (or all shares of common stock) that have not
been previously delivered to you. Under no circumstances will the Performance
Shares vest before attainment of the performance goals if an involuntary
termination occurs without cause, termination for good reason, or retirement.

B.
For this agreement, your employment by an Affiliate of Unit will be considered
terminated on the date that the company by which you are employed is no longer
an Affiliate of Unit.



8.Transfer of employment; leave of absence. A transfer of your employment from
Unit to an Affiliate or vice versa, or from one Affiliate to another, without an
intervening period, will not be deemed a termination of employment. If you are
granted an authorized leave of absence, you will be deemed to have remained in
the employ of the company by which you are employed during such leave of
absence.


9.Adjustments in shares of restricted stock.
A.
The existence of this agreement and the shares of restricted stock will not
affect or restrict in any way the right or power of the board of directors or
the stockholders of Unit (or any of its Affiliates) to make or authorize any
reorganization or other change in its capital or business structure, any merger
or consolidation, any issue of bonds, debentures, preferred or prior preference
stock ahead of or affecting the shares or the shares of restricted stock, the
dissolution or liquidation of the company or any sale or transfer of all or any
part of its (or their) assets or business.

B.
If any corporate event occurs or transaction subject to Section 4.2 of the Plan,
the Committee may make adjustments or amendments to the terms of this award as
it deems appropriate under the circumstances, in its sole discretion. Any
adjustments or amendments may include, but are not limited to, (i) changes in
the number and kind of shares of restricted stock set forth above, (ii) changes
in the grant price per share, and (iii) accelerating the delivery of the shares
of restricted stock. The determination by the Committee on the terms of any
amendments or adjustments will be conclusive and binding.



10.Change of Control. Article 14 of the Plan will apply to the terms of this
award if a Change of Control occurs, except that for this agreement, Section
14.2 will be deemed amended by deleting this language from the first sentence:
“if the Committee reasonably determines in good faith before the occurrence of a
Change of Control” and replacing it with this language: “if a majority of the
Committee members in place prior to the Change of Control reasonably determines
in good faith, either before or after the Change of Control”. If you are an
employee of an Affiliate of the Company the following will constitute a Change
of Control: the stockholders or members of the Affiliate approve a
reorganization, merger or consolidation or sale or other disposition of all or
substantially all of the assets of that Affiliate (an “Affiliate Transaction”);
excluding, however, an Affiliate Transaction under which (i) all or
substantially all individuals or entities who are the owners of the Affiliate
immediately before the Affiliate Transaction will beneficially own, directly or
indirectly, over 70% of the outstanding securities of the entity resulting from
the Affiliate Transaction, (ii) no Person (other than: the Company; the entity
resulting from the Affiliate Transaction; and any Person which beneficially
owned, immediately before the Affiliate Transaction, directly or indirectly, 25%
or more of the outstanding securities of the Affiliate) will beneficially own,
directly or indirectly, 25% or more of the outstanding equity of the entity
resulting from the Affiliate Transaction and (iii) individuals who were members
of the incumbent board of directors (or managers ) of the Affiliate will
constitute a majority of the members of the board of directors (or managers ) of
the entity resulting from the Affiliate Transaction.




















                        
 
Page 3 of 12
 X__________
    Initial Page

    

--------------------------------------------------------------------------------





11.Tax matters.


A.
Federal income and employment tax withholding (and state and local income tax
withholding, if applicable) may be required regarding taxes on income realized
when restrictions are removed from the shares of restricted stock. You must
deliver to Unit the amounts it determines should be withheld, provided, however,
that you may pay a portion or all of the withholding taxes by electing to have
(i) Unit withhold a portion of the shares otherwise delivered to you or (ii) you
can deliver to Unit shares you have owned for at least six months, in either
case, having a Fair Market Value (as of the date that the taxes are to be
withheld) in the amount to be withheld, and provided further that your election
will be irrevocable. Unless otherwise required under applicable law, for this
Section 11, Fair Market Value means the closing price of the shares on the NYSE
on the date the restrictions are removed.

B.
You acknowledge that you have reviewed with your own tax advisor(s) the federal,
state, and local tax consequences of accepting the shares of restricted stock
and the other transactions contemplated by this agreement. You are relying
solely on such advisor(s) and not on any statements or representations of the
Company or any of its agents. You understand and agree that you, and not the
Company, will be responsible for your own tax liability that may arise because
of the transactions contemplated by this agreement. You understand that Section
83 of the Code taxes as ordinary income the difference between the purchase
price, if any, for the shares of restricted stock and the Fair Market Value of
the shares of restricted stock by the date any restrictions on the shares of
restricted stock terminate or lapse. In this context, “restrictions” includes
the restrictions under Section 3. You understand that you may elect to be taxed
when the shares of restricted stock are granted, rather than when and as the
restrictions terminate or lapse (if ever), by filing an election under Section
83(b) of the Code with the Internal Revenue Service within thirty (30) days from
the grant date. YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY (AND NOT THE
COMPANY'S) TO FILE TIMELY THE ELECTION UNDER SECTION 83(B), EVEN IF YOU REQUEST
THE COMPANY OR ITS REPRESENTATIVES TO MAKE THAT FILING ON YOUR BEHALF.



12.Employment. Nothing in this agreement or the Plan will confer on you any
right to continue in the employ or other service of Unit or any of its
Affiliates or limit in any way the right of your employer to change your
compensation or other benefits or to terminate your employment or other service
with or without Cause.


13.Short-swing trading. An executive officer of Unit who receives an award of
restricted stock must report the transaction on a Form 4 Statement of Changes in
Beneficial Ownership filed within two trading days with the EDGAR database of
the Securities and Exchange Commission. While the General Counsel of Unit will
draft the Form 4 on your request, the filing is your personal responsibility.
Further, executive officers should review Unit Corporation's Statement of
Company Trading Policy before arranging for the sale of shares.


14.Forfeiture of award. If during your employment by Unit or one of its
Affiliates the Committee determines that you have engaged in any activity in
competition with any activity of Unit or its Affiliates, or activity or conduct
that is inimical, contrary or harmful to the interests of Unit or its
Affiliates, including but not limited to:
A.
conduct relating to your employment for which either criminal or civil penalties
against you may be sought;

B.
conduct or activity that results in the termination of your employment because
of your: (i) failure to abide by your employer's rules and regulations governing
the transaction of its business, including without limitation, its Code of
Business Ethics and Conduct; (ii) inattention to duties, or the commission of
acts while employed with your employer amounting to negligence or misconduct;
(iii) misappropriation of funds or property of Unit or any of its Affiliates or
committing any fraud against Unit or any of its Affiliates or against any other
person or entity in the course of employment with Unit or any of its Affiliates;
(iv) misappropriation of any corporate opportunity, or otherwise obtaining
personal profit from any transaction which is adverse to the interests of Unit
or any of its Affiliates or to the benefits of which Unit or any of its
Affiliates is entitled; or (v) the commission of a felony or other crime
involving moral turpitude;















                        
 
Page 4 of 12
 X__________
    Initial Page

    

--------------------------------------------------------------------------------





C.
accepting employment with, acquiring a 5% or more equity or participation
interest in, serving as a consultant, advisor, director or agent of, directly or
indirectly soliciting or recruiting any employee of Unit or any of its
Affiliates employed during your tenure with Unit of an of its Affiliates, or
otherwise assisting in any other capacity or manner any company or enterprise
directly or indirectly in competition with or acting against the interests of
Unit or any of its Affiliates (a “competitor”), except for (i) any isolated,
sporadic accommodation or assistance provided to a competitor, at its request,
by you during your tenure with Unit or any of its Affiliates, but only if
provided in the good faith and reasonable belief that such action would benefit
Unit or any of its Affiliates by promoting good business relations with the
competitor and would not harm Unit or any of its Affiliates interests in any
substantial manner or (ii) any other service or assistance provided at the
request or with the written permission of Unit or any of its Affiliates;

D.
disclosing or misusing any confidential information or material concerning Unit
or any of its Affiliates; or

E.
making any statement or disclosing any information to any customers, suppliers,
lessors, lessees, licensors, licensees, regulators, employees or others with
whom Unit or any of its Affiliates engages in business that is defamatory or
derogatory regarding the business, operations, technology, management, or other
employees of Unit or any of its Affiliates, or taking any other action that
could reasonably be expected to injure Unit or any of its Affiliates in its
business relationships with any of the foregoing parties or result in any other
detrimental effect on Unit or any of its Affiliates;



then this award of shares of restricted stock will automatically terminate and
be forfeited effective on the date on which you breached this Section 14 as
determined by the Committee and (i) all shares acquired by you under this
agreement (or other securities into which those shares have been converted or
exchanged) will be returned to Unit or, if no longer held by you, you will pay
to Unit, without interest, all cash, securities or other assets received by you
on the sale or transfer of such stock or securities, and (ii) all unvested
shares of restricted stock will be forfeited.
F.
If you owe any amount under the above subsections of this Section 14, you
acknowledge that your employer may, to the fullest extent permitted by
applicable law, deduct such amount from any amounts your employer owes you from
time to time for any reason (including without limitation amounts owed to you as
salary, wages, reimbursements or other compensation, fringe benefits, retirement
benefits or vacation pay). Whether or not your employer elects to make any such
set-off in whole or in part, if your employer does not recover by means of
set-off the full amount you owe it, you hereby agree to pay immediately the
unpaid balance to your employer.



15.Listing; securities considerations. Despite anything else in this agreement,
if Unit determines, in its sole discretion, that the listing, registration or
qualification (or any updating of any such document) of the shares issuable
under this agreement is necessary on any securities exchange or under any
federal or state securities or blue sky law, or that the consent or approval of
any governmental regulatory body is necessary or desirable as a condition of, or
in connection with the issuance of the shares of restricted stock, or the
removal of any restrictions imposed on such shares, such shares will not be
issued, in whole or in part, or the restrictions on the shares removed, unless
such listing, registration, qualification, consent or approval will have been
effected or obtained free of any conditions not acceptable to Unit.


16.Binding effect. This agreement will inure to the benefit of and be binding on
the parties and their respective heirs, executors, administrators, legal
representatives and successors. Without limiting the generality of the
foregoing, whenever the term “you” is used in any provision of this agreement
under circumstances where the provision appropriately applies to the heirs,
executors, administrators or legal representatives to whom this award may be
transferred as provided for in this agreement, the term “you” will be deemed to
include that person or persons.
































                        
 
Page 5 of 12
 X__________
    Initial Page

    

--------------------------------------------------------------------------------





17.Plan provisions govern.
A.
This award is subject to the terms, conditions, restrictions, and other
provisions of the Plan as fully as if all those provisions were set forth in
their entirety in this agreement. If any provision of this agreement conflicts
with a provision of the Plan, the Plan provision will control.

B.
You acknowledge that a copy of the Plan and a prospectus summarizing the Plan
was distributed or made available to you and that you were advised to review
that material before entering into this agreement. You waive the right to claim
that the provisions of the Plan are not binding on you and your heirs,
executors, administrators, legal representatives and successors.

C.
By your signature below, you represent that you are familiar with the terms and
provisions of the Plan, and accept this agreement subject to all terms and
provisions of the Plan. You have reviewed the Plan and this agreement in their
entirety and fully understand all provisions of this agreement. You agree to
accept as binding, conclusive, and final all decisions or interpretations of the
Committee on questions arising under the Plan or this agreement.



18.Governing law. This agreement will be governed by and construed under the
laws of the State of Oklahoma despite any laws of the State of Oklahoma that
would apply the laws of a different State.


19.Severability. If any term or provision of this agreement, or the application
of this agreement to any person or circumstance, will at any time or to any
extent be invalid, illegal, or unenforceable both parties intend for any court
construing this agreement to modify or limit that provision to render it valid
and enforceable to the fullest extent allowed by law. Any provision that is not
able to be reformed will be ignored so as to not affect any other term or
provision of this agreement, and the remainder of this agreement, or the
application of that term or provision to persons or circumstances other than
those as to which it is held invalid, illegal, or unenforceable, will not be
affected and each term and provision of this agreement will be valid and
enforced to the fullest extent permitted by law.


20.Consent to electronic delivery; electronic signature. In lieu of receiving
documents in paper format, you agree, to the fullest extent permitted by law, to
accept electronic delivery of any documents that may have to be deliver to you
(including, but not limited to, prospectuses, prospectus supplements, grant or
award notifications and agreements, account statements, annual and quarterly
reports, and all other forms of communications) for this and any other award
made or offered by Unit. Electronic delivery may be via electronic mail system
or by reference to a location on a company intranet to which you have access.
You consent to all procedures Unit has established or may establish for an
electronic signature system for delivery and acceptance of any such documents
that may have to be delivered to you, and agrees that your electronic signature
is the same as, and will have the same force and effect as, your manual
signature.


21.Entire agreement; modification. The Plan and this agreement contain the
entire agreement between the parties regarding the subject contained in this
agreement and may not be modified except as provided in the Plan, as it may be
amended from time to time in the manner provided in the Plan (or in this
agreement), or as it may be amended from time to time by a written document
signed by each of the parties to this agreement. Any oral or written agreements,
representations, warranties, written inducements, or other communications
regarding the subject contained in this agreement made before signing this
agreement will be void and ineffective for all purposes.
























                        
 
Page 6 of 12
 X__________
    Initial Page

    

--------------------------------------------------------------------------------





22.Counterparts. This agreement may be signed in duplicate counterparts, each of
which will be deemed to be an original.


Unit Corporation:
Participant:
 
 
 
 
 
 
 
___________________________________
X________________________________________
By:
Mark E. Schell
 
Title:
Senior Vice President
 





******************************************************************************************************




DESIGNATION OF BENEFICIARY
FOR AWARD MADE UNDER THE
SECOND AMENDED AND RESTATED
UNIT CORPORATION STOCK AND INCENTIVE COMPENSATION PLAN
dated May 6, 2015


A. Identification
Participant Name:
 
Participant’s Social Security Number:
X



I hereby designate the following as my beneficiary(ies) entitled to receive my
undelivered Shares of Restricted Stock that are subject to this Award having a
Date of Grant of <Date of Grant>.


B. Information Concerning The Primary Beneficiary(ies):
First name, middle initial, and
last name
of each beneficiary
Address (including Zip Code)
of each beneficiary
Date
of
Birth
Relationship
*Percentage of
Undelivered
Shares
X
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL = 100%





[Designation of Beneficiary Continued on Next Page]


                        
 
Page 7 of 12
 X__________
    Initial Page

    

--------------------------------------------------------------------------------





Contingent Beneficiary(ies) (applicable only if you are not survived by one or
more primary beneficiaries)


C. Information Concerning The Contingent Beneficiary(ies):
First name, middle initial, and
last name
of each beneficiary
Address (including Zip Code)
of each beneficiary
Date
of
Birth
Relationship
*Percentage of
Undelivered
Shares
X
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL = 100%



* If no percentages are indicated, benefits will be divided equally between
applicable beneficiaries.


It is understood that this Designation of Beneficiary is made under the Second
Amended and Restated Unit Corporation Stock and Incentive Compensation Plan,
dated May 6, 2015, and is subject to the terms and conditions stated in that
plan, including the beneficiary’s survival of my death. If any of those
conditions are not satisfied, those rights will transfer according to my will or
the laws of descent and distribution.


It is further understood that all prior designations of beneficiary made by me
under the plan, if any, with regard to this Restricted Stock Award Agreement are
hereby revoked. I reserve the right to change (revoke) this Designation of
Beneficiary. Any change of this designation of beneficiary must be in writing,
signed by me and filed with the Company before my death.










X__________________________________________
X____________________________________
 
Date







                        
 
Page 8 of 12
 X__________
    Initial Page

    

--------------------------------------------------------------------------------





Schedule 1
(TSR Performance)




(a)
The calculation of the number of shares to be issued to you based on this
performance measure will be tied to the percentile level at which the total
stockholder return (including stock price appreciation and reinvestment of any
cash dividends or other stockholder distribution) to Unit’s stockholders over
the Performance Period stands in relation to the total stockholder return
realized for that period by the companies comprising the Peer Group.

For such purpose, the total stockholder return will be determined under this
formula:
Total Stockholder Return (“TSR”)
=
Change in Stock Price + Dividends Paid
Beginning Stock Price

• Beginning Stock Price
=
means the average closing sale price as reported on the New York Stock Exchange
(or any other applicable trading market index) of one (1) share of common stock
for the 15 trading day period ending on <date of grant>. The Beginning Stock
Price will be appropriately adjusted to reflect any stock splits, reverse stock
splits or stock dividends during the TSR Performance Period.
• Change in Stock Price
=
means the difference between the Ending Stock Price and the Beginning Stock
Price.
• Dividends Paid
=
means the total of all cash and in-kind dividends paid on one (1) share of
common stock during the TSR Performance Period, if any.
• Ending Stock Price
=
means the average closing sale price of one (1) share of common stock for the 15
trading days immediately ending on <3rd year anniversary of date of grant> as
reported on the New York Stock Exchange (or any other applicable trading market
index).
• Peer Group
=
means <designated Peer Group for year of date of grant>

If any member of the Peer Group ceases to have publicly traded common stock, the
Committee may select a replacement company if they so choose which will then be
included in the above definition of Peer Group.
• TSR Performance Period
=
means the period starting <date of grant> and ending <3rd year anniversary of
date of grant>.

(b)
By ninety (90) days after the TSR Performance Period, the Committee will
determine and certify the extent to which this performance measure has been
achieved. The Performance Shares will vest on the date of the Committee’s
certification or such later date as the Committee may determine, and the value
of the shares will be based on the closing price of Unit’s stock on the NYSE on
that date.

After the TSR is calculated for Unit and each company in the Peer Group, Unit’s
rank within the Peer Group will be determined by the Committee and a “TSR
Performance Percentile Rank” will be assigned to Unit to reflect its performance
relative to the Peer Group.
The number of shares of common stock to be distributed to you will then be
calculated by multiplying the targeted number of shares designated as TSR
performance shares by the percentage multiplier corresponding to Unit’s relative
TSR Performance Percentile Rank, as follows:




                        
 
Page 9 of 12
 X__________
    Initial Page

    

--------------------------------------------------------------------------------





 
Percentage Multiplier
TSR Performance Percentile Rank
(% shares that will be received)
90 +
200
75
150
60
100
50
75
40
50
0 - 39
0

Interpolation will be used in the calculation for percentile ranks that fall
between those stated above.
(c)
The Committee may adjust in its sole discretion application of the TSR formula
as required to recognize special or non-recurring situations or circumstances
regarding Unit or any company in the Peer Group for any year during the TSR
Performance Period arising from the acquisition or disposition of assets, costs
associated with exit or disposal activities, or material impairments reported on
a Form 8-K filed with the Securities and Exchange Commission. The Committee may
not exercise discretion to increase the compensation payable to you under a
straight application of the formula, but it may exercise negative discretion to
reduce the amount payable.



                        
 
Page 10 of 12
 X__________
    Initial Page

    

--------------------------------------------------------------------------------





Schedule 2
(Consolidated Cash Flow to Total Assets)


(a)
The calculation of the number of shares to be issued to you under this
performance measure will be based on the Consolidated Cash Flow (before changes
in assets and liabilities) as a ratio to the Average Total Assets of Unit in
relation to that of the Peer Group. The Peer Group Consolidated Cash Flow to
Average Total Assets ratio will be based on actual performance levels for each
company in the Peer Group for each Annual Performance Period. The shares to be
issued are based on how Unit’s performance compares to the Peer Group actual
performance levels for each of the Annual Performance Periods.

• Annual Performance Period 1
=
means the period starting January 1 and ending December 31 <of year of date of
grant>.
• Annual Performance Period 2
=
means the period starting January 1 and ending December 31 <of one year
following the year of date of grant>.
• Annual Performance Period 3
=
means the period starting January 1 and ending December 31 <of two years
following the year of date of grant>.

For purposes of this Schedule 2,
• Average Total Assets
=
is calculated using total assets at the beginning of the year adding to it the
total assets at the end of the year and dividing the resulting amount by 2
excluding impairments.
• Consolidated Cash Flow
=
means cash flow before changes in operating assets and liabilities.
• Peer Group
=
has the same meaning used in Schedule 1.

One-third of the Performance Share subject to this performance measure will be
subject to distribution under each Annual Performance Period. Any shares not
distributed for an Annual Performance Period will be available for distribution
under future Annual Performance Periods.
(b)
By ninety (90) days after the applicable Annual Performance Period, the
Committee will determine and certify the extent to which this performance
measure has been achieved for that Annual Performance Period. The Performance
Shares associated with this measure will vest on the date of the Committee’s
certification or such later date as the Committee may determine, and the value
of the shares will be based on the closing price of Unit’s stock and the NYSE on
that date.

After the conclusion of the applicable Annual Performance Period and the
Consolidated Cash Flow to Total Assets ratio is determined for Unit, its rank
within the Peer Group will be determined and a “Consolidated Cash Flow to
Average Total Assets Performance Percentile Rank” will be assigned to Unit to
reflect its performance relative to the Peer Group for the applicable Annual
Performance Period.
The number of shares of common stock available for distribution to you as
Performance Shares in relation to the Consolidated Cash Flow to Average Total
Assets for the applicable Annual Performance Period will then be calculated by
multiplying the targeted number of shares designated as Performance Shares under
this performance measure (50% of the Total Performance Shares) by the percentage
multiplier corresponding to Unit’s relative Consolidated Cash Flow Performance
Percentile Rank, as set forth in the following chart:


















                        
 
Page 11 of 12
 X__________
    Initial Page

    

--------------------------------------------------------------------------------





Consolidated Cash Flow Performance Percentile Rank
Percentage of Target Award that will Vest
75th
200%
50th
100%
25th
50%

Interpolation will be used in the vesting calculation for percentile ranks that
fall between those stated above.
(c)
The Committee may adjust the calculation of this performance criteria as
required to recognize special or non-recurring situations or circumstances
regarding Unit or any company in the Peer Group for any Annual Performance
Period arising from the acquisition or disposition of assets, costs associated
with exit or disposal activities, or material impairments reported on a Form 8-K
filed with the Securities and Exchange Commission. The Committee may not
exercise discretion to increase the compensation payable to you under a straight
application of the formula, but it may exercise negative discretion to reduce
the amount payable.







                        
 
Page 12 of 12
 X__________
    Initial Page

    